EXHIBIT 10.36




AMENDMENT #1 TO

EMPLOYMENT AGREEMENT

This Amendment #1, dated as of December 9, 2008 (this “Amendment”), is to the
Employment Agreement, dated as of November 12, 2007, between RathGibson, Inc.
(the “Company”) and its affiliated companies, RGCH Holdings Corp. and RG Tube
Holdings LLC, and Timothy L. Thomsen (the “Executive”) (together, the “Parties”)
(the “Employment Agreement”).  Any capitalized terms used but not defined in
this Amendment have the respective meanings set forth in the Employment
Agreement.

Recitals:

A.

Under Section 9.4 of the Employment Agreement, the Employment Agreement may be
amended upon the execution of a written instrument by the Parties.  

B.

The Parties would like to amend the Employment Agreement to comply with Section
409A of the Internal Revenue Code.

Agreement:

In consideration of the foregoing and the mutual promises contained herein and
in the Employment Agreement, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.

Effective Time of Amendment.  This Amendment is made pursuant to Section 9.4 of
the Employment Agreement, with retroactive effect to November 12, 2007 (except
as otherwise provided), and will become effective when it has been executed and
delivered by the Parties.

2.

Amendments.

(a)

The fourth sentence of Section 4.2 is hereby replaced in its entirety with the
following sentence:

“Except as provided above for the 2009 fiscal year minimum amount, Bonus amounts
shall be paid at the same time as paid to other executives of the Company, but
in no event later than the date that is two and one-half (2½) months after the
end of the fiscal year to which such Bonus relates.”

(b)

Section 6.1 is hereby amended by adding the phrase “, in each case, as soon as
reasonably practicable (but in any event within fifteen (15) days) after such
termination of employment” immediately before the colon at the end thereof.

(c)

The first sentence of Section 6.2 is hereby amended as follows:

by replacing the word “upon” with the phrase “subject to”; and

by adding the phrase “, within thirty (30) days following the date of such
termination,” immediately before the colon at the end thereof.

(d)

Each of Sections 6.2(a), 6.2(b) and 6.2(e) are hereby amended by adding the
phrase “as soon as reasonably practicable (but in any event within fifteen (15)
days) after timely execution and





delivery by the Executive to the Company of the release” immediately before the
semicolon in each such section.




(e)

Section 6.2(c) is hereby amended to provide in its entirety as follows:




“(c)

Base Salary for twelve (12) months, payable in equal installments in accordance
with the Company’s customary payroll practices, with such twelve (12) month
period to commence: (i) on the business day following the date of termination,
if the Executive executes and delivers the release to the Company upon
termination; or (ii) if the Executive does not execute and deliver the release
to the Company upon termination, as soon as reasonably practicable (but in any
event within fifteen (15) days) after timely execution and delivery by the
Executive to the Company of the release, each of which shall be treated as a
separate payment for purposes of Section 409A of the Internal Revenue Code
(“Section 409A”); and”




(f)

Section 6.3 is hereby amended by adding at the end thereof the phrase “as soon
as reasonably practicable (but in any event within fifteen (15) days) after such
termination of employment”.




(g)

Section 9.1(a) is hereby amended, effective  as of the date of this Amendment,
to provide in its entirety as follows:




“(a)

If to the Company, to:




RathGibson, Inc.

475 Half Day Road, Suite 210

Lincolnshire, IL 60069

Attention: Chief Executive Officer

Telephone:  (800) 468-9459

Fax: (608) 754-0605”

(h)

Section 9.13 is hereby amended to provide in its entirety as follows:

“(a)

To the extent required by Section 409A, and notwithstanding any other provision
of this Agreement to the contrary, no payment or benefit will be provided to, or
with respect to, the Executive on account of his separation from service before
the first to occur of (i) the date of the Executive’s death or (ii) the date
which is the six (6) month anniversary of his separation from service, and in
either case only if he is a “specified employee” (as defined under Section
409A(a)(2)(B)(i) of the Internal Revenue Code and the regulations promulgated
thereunder) in the year of his separation from service. Any payment that is
delayed pursuant to the provisions of the immediately preceding sentence shall
instead be paid in a lump sum, without interest, promptly following the first to
occur of the two dates specified in such immediately preceding sentence.  To the
extent there are any ambiguities in this Agreement, such ambiguities shall be
construed in a manner that complies with Section 409A.

(b)

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the





2




requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A.  All expenses or other reimbursements paid
pursuant herewith that are taxable income to the Executive shall in no event be
paid by the Company later than the end of the calendar year next following the
calendar year in which the Executive incurs such expense or pays such related
tax.  With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, unless permitted by Section 409A: (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit; (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause shall not be violated, with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Internal Revenue Code, solely
because such expenses are subject to a limit related to the period the
arrangement is in effect; and (iii) such payments shall be made on or before the
last day of the Executive’s taxable year following the taxable year in which the
expense is incurred.”

(i)

Exhibit A to the Employment Agreement is hereby amended by adding the following
at the end of Section 11 thereof:

“If this Agreement is not executed and effective within thirty (30) days
following the Separation Date, then this Agreement and any rights to payments
under this Agreement and the Employment Agreement, as amended, are null and
void.”

3.

Governing Law.  This Amendment shall be construed and enforced in accordance
with and governed by the laws of the State of New York, without giving effect to
any conflict of laws rules or principles that would result in application of the
law of any other jurisdiction.

4.

Counterparts. This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.  Signature pages to this Amendment may be delivered by
facsimile or other electronic transmission method (including, without
limitation, PDF) and such delivery shall be valid and effective for all
purposes.

5.

Effect of Amendment.  To the extent not amended hereby, the Employment Agreement
shall continue with full force and effect in accordance with its terms.

[remainder of this page intentionally left blank; signature page follows]





3




IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
parties hereto as of the date written above.

THE COMPANY:

THE EXECUTIVE:

RathGibson, Inc.

By: /s/ Truman Greene                           

/s/ Timothy L. Thomsen                           

Name:  Truman Greene

Timothy L. Thomsen

Title:  Chief Human Resources Officer

RGCH Holdings Corp.

By: /s/ Barry Nuss                               

Name:  Barry Nuss

Title:  Chief Financial Officer

RG Tube Holdings LLC

By: /s/ Barry Nuss                               

Name:  Barry Nuss

Title:  Chief Financial Officer











4


